Filed 10/26/21 Wilkin v. Community Hospital of the Monterey Peninsula CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 KIMBERLY WILKIN,

      Plaintiff and Appellant,                                         G060420

           v.                                                          (Super. Ct. No. 18CV001139)

 COMMUNITY HOSPITAL OF THE                                             OPINION
 MONTEREY PENINSULA et al.,

      Defendants and Respondents.



                   Appeal from a judgment of the Superior Court of Monterey County, Susan
J. Matcham, Judge. Affirmed.
                   Ladva Law Firm, Ashwin V. Ladva and Scott S. Nakama for Plaintiff and
Appellant.
                   Fenton & Keller and Christopher E. Panetta for Defendants and
Respondents.
                                          *                  *                  *
                                    INTRODUCTION
               The Community Hospital of the Monterey Peninsula (the Hospital)
terminated the employment of registered nurse Kimberly Wilkin (Wilkin) after
discovering she had violated the Hospital’s policies governing the handling and
documentation of patient medications. Wilkin sued the Hospital, alleging her discharge
constituted disability discrimination, retaliation, and otherwise violated the Fair
                                                                                      1
Employment and Housing Act (FEHA), Government Code section 12900 et seq.;
resulted in the unlawful denial of medical leave and retaliation in violation of the Moore-
Brown-Roberti Family Rights Act (CFRA), sections 12945.1 and 12945.2, and the
federal Family and Medical Leave Act of 1993 (FMLA), title 29 United States Code
section 2601 et seq.; and constituted a wrongful termination in violation of public policy.
               Over a year after Wilkin filed her complaint, the Hospital filed a motion for
summary judgment. The Hospital produced undisputed evidence, including Wilkin’s
deposition testimony, showing she had violated policies governing the handling of
medication, and, for over a year before she was discharged, had been regularly counseled
for her chronic absenteeism and other issues. The trial court concluded the Hospital
carried its burden of producing evidence showing its decision was based on legitimate,
nondiscriminatory reasons. After Wilkin did not produce any evidence showing the
Hospital’s reasons were fabricated or otherwise pretextual, the trial court concluded a
reasonable trier of fact could not find in favor of Wilkin on any of her claims and granted
summary judgment in favor of the Hospital.
               We affirm. We have independently reviewed the record, including the
evidence proffered by the parties, and agree with the trial court that it is devoid of
evidence of pretext. As all of Wilkin’s claims depended on there being a triable issue of



1
    All further statutory references are to the Government Code unless otherwise specified.

                                              2
fact regarding the lawfulness of her discharge, and our record does not show such a
triable issue of fact exists, summary judgment was properly granted.



                         UNDISPUTED MATERIAL FACTS

              Wilkin’s employment with the Hospital began in 2005. Throughout her
employment, she worked as a registered nurse in the Hospital’s Main Pavilion
Department where she was responsible for delivering direct nursing care to patients. Her
duties included assessing the needs of patients, making appropriate referrals for patients
identified at risk, performing pain assessment at intervals appropriate for specific needs
of patients, evaluating patients’ responses to treatment, creating timely and accurate
documentation, and adhering to the Hospital’s medication policies, practices, and
standards. Throughout her employment, she was supervised by department assistant
director, Julie Clement, and department director, Diana Poudrier.
                                             I.
                      WILKIN’S HISTORY OF POOR ATTENDANCE
                                     November 2016
              In November 2016, Wilkin received a written disciplinary notice for poor
attendance. Before receiving that notice, the Hospital provided Wilkin with three
courtesy notifications warning her that she could be disciplined if her attendance did not
improve. The November 2016 notice specifically warned Wilkin her employment could
be terminated if her attendance continued to be poor.
                             December 2016-February 2017
              Wilkin’s attendance continued to be poor. In December 2016, Wilkin
received another written disciplinary notice for poor attendance warning her that she
could be discharged if her attendance did not improve. Again, in February 2017, Wilkin
received a written disciplinary warning for poor attendance. That month, Wilkin attended


                                             3
a meeting with Poudrier and Jeri Gilbert, the Hospital’s assistant director of human
resources, to discuss her ongoing attendance problems and communication issues that had
been raised by other employees.
                                  March 2017-May 2017
              In March 2017, Wilkin requested intermittent family leave under FMLA
and was granted time off approximately one to two times per month. In response to
discovery responses, Wilkin stated she “suffered from multiple disabilities including
chronic back pain, Hashimoto’s disease, torn wrist ligaments, whiplash and uterine issues
which included excessive cramping and bleeding.” The record is unclear which of these
                                                           2
health issues triggered the need for intermittent leave.
              In April 2017, Wilkin was suspended after Poudrier discovered she had
failed to renew her nursing license. Wilkin was provided a written notice that, upon her
return to work, she would be issued a disciplinary probation.
              On May 10, 2017, Poudrier, Gilbert, and the Hospital’s leave specialist
Carol Eason sent Wilkin a letter regarding her failure to renew her nursing license and
her poor communication regarding her recent absences. That letter stated in part: “This
letter serves as follow-up to a 5/2/17 email message and 5/8/17 voice mail left by Carol
Ann Eason, Leave Specialist regarding your recent absences. Because you have not been


2
   The record does not contain evidence or analysis establishing Wilkin has a disability
within the meaning of FEHA. At the hearing on the motion for summary judgment, the
trial court sought to clarify the ambiguity in the record regarding the nature of Wilkin’s
disability:
        “The Court: First of all, when did your client tell them that she had a disability?
        “[Wilkin’s counsel]: She’s been telling them of ongoing different disabilities.
        “The Court: That’s what I don’t understand. What do you mean by ‘ongoing
different disabilities’?
        “[Wilkin’s counsel]: She had a sprained back, which was a dispute, because she
couldn’t perform.
        “The Court: Did she ask for accommodation?
        “[Wilkin’s counsel]: She asked for FMLA intermittent leave.”

                                              4
responsive to those messages, it is necessary to send this letter documenting our attempts
to reach you and to remind you of your obligation to appropriately communicate and
follow policies and processes for leaves of absence. [¶] There has been confusion
regarding your sick calls. You have frequently called in sick, but have not indicated
whether your absences were for your IFMLA covered serious health condition.
Additionally, your absences have exceeded the estimated frequency of your need for the
FMLA protected intermittent leave (1-2 times per 2 months with 2-3 days per episode)
according to your healthcare provider. If your health circumstances have changed and
the current IFMLA certification on file is no longer accurate, an update is needed (forms
attached). Also, please clarify which absences were IFMLA related. [¶] You last worked
on 4/27/17 and have been off sick since that time. At this time, it is necessary for you to
provide documentation from your healthcare provider for your continuous medical leave
(4/28-current). A release to return to work is also required. Completed signed forms are
due on 5/17/17-(15 days from when we first reached out to you on 5/2/17).” (Boldface
omitted.)
              Later that month, Wilkin was approved to increase her intermittent FMLA
leave to two to three days a month.
                              August 2017-September 2017
              Wilkin informed her supervisor that she had been the victim of a violent
crime on August 4, 2017, resulting in the need for her to take a medical leave of absence
as a result of the assault. Wilkin was out from work from August 4, 2017 to September
10, 2017. She was not penalized for taking that leave.
              By the end September 2017, Wilkin’s attendance continued to be poor; she
had accumulated enough negative attendance points on the Hospital’s Kronos
timekeeping system for it to automatically “advance her discipline to termination review
status.” There is no suggestion in the record that Wilkin’s attendance issues had anything
to do with her taking FMLA leave or any of her health conditions. On September 27,

                                             5
Wilkin met with Poudrier and the Hospital’s chief human resources officer, Greg
Smorzewski, to discuss Wilkin’s ongoing attendance issues. Although Wilkin’s
attendance issues were severe enough for her to be discharged under the Hospital’s
attendance policy, Poudrier and Smorzewski decided not to terminate Wilkin’s
employment but to instead offer her another chance to improve her attendance. They
warned Wilkin that if she had any more “missed punches” in the Hospital’s Kronos
timekeeping system at the beginning or end of a shift or for lunch, or if she had any
unscheduled absences, her employment could be terminated under the Hospital’s
attendance policy.
                            November 2017-December 2017
              Still, Wilkin’s attendance record continued to be poor. In November 2017,
Poudrier gave Wilkin a written disciplinary notice for her ongoing attendance issues
informing her that she was suspended for one week while the Hospital reviewed and
investigated the matter. After the Hospital reviewed Wilkin’s attendance record, and in
particular the approved leave she took in August 2017, the Hospital rescinded the
suspension and Wilkin was permitted to return to work. But Wilkin violated the
Hospital’s attendance policy again in December 2017, triggering a potential suspension
and placing her on employment termination review status.
                                             II.
   DISCREPANCIES IN WILKIN’S MEDICATION DOCUMENTATION, INCLUDING FOR
                        CONTROLLED SUBSTANCES
              In an effort to comply with controlled substance laws and regulations, and
to ensure the health and safety of its patients, the Hospital maintained various policies
governing how employees handle, document, and administer controlled substances, and
how supervisors monitor employees’ contacts with controlled substances, investigate
issues, and report discrepancies discovered by the Hospital. These policies were in place
during Wilkin’s employment.


                                             6
             In November 2017, Poudrier was asked to investigate a concern that a
patient had received a medication without supporting documentation. Using the
Hospital’s internal record system, Poudrier reviewed Wilkin’s documentation and found
that Wilkin had cared for the patient and had failed to properly document her handling
and administration of Narcan to that patient. During the course of her investigation,
Poudrier found other occasions in which Wilkin signed off on the administration of
medication, including controlled substances, but failed to properly complete
documentation related to such administration.
             On November 14, 2017, Poudrier e-mailed Smorzewski a summary of the
issues and concerns she had regarding Wilkin’s controlled substance documentation. The
investigation continued, and the Hospital learned the following over time.
             On July 10, 2017, Wilkin pulled a four-milligram syringe of morphine from
the Hospital’s medication dispensing machine to fill an order to administer one to two
milligrams. Wilkin documented that she gave the patient two milligrams of morphine,
but she failed to document what happened to the remaining two milligrams as required by
                   3
Hospital policy.
             On September 23, 2017, Wilkin documented that a patient had received
four milligrams of morphine from a 10-milligram morphine syringe, but she did not
complete corresponding documentation accounting for the disposal of the remaining six
milligrams of morphine. Wilkin admitted that she should have documented what
happened to the remaining six milligrams of morphine. Also on September 23, 2017,
Wilkin pulled two milligrams of Lorazepam and gave one milligram to a patient; she
failed to document whether and how she disposed of the remaining milligram.
             On November 23, 2017, Wilkin used a system override function to pull a
10-milligram syringe of morphine without a written order from a prescribing physician.
3
  There is no contention by the Hospital and no evidence in the record suggesting Wilkin
did anything untoward with the unaccounted-for medication.

                                            7
She then documented that she had given the medication to the patient approximately
42 minutes before the time she had pulled the medication from the medication dispensing
machine.
             On December 7, 2017, Wilkin used the system override function to pull two
milligrams of morphine, but she failed to document how much, if any, of the morphine
was given to the patient and how much, if any, was discarded. On December 17, 2017,
Wilkin pulled one milligram of Lorazepam in two .5 milligram installments without
documenting whether she gave any of this drug to a patient or how much, if any, she
discarded. Wilkin did not deny these events occurred.
             On December 21, 2017, Wilkin pulled a 10-milligram syringe of morphine
from the medication dispensing machine and electronically confirmed that she gave the
patient eight milligrams and discarded the remaining two milligrams. Her written
medication administration record, however, stated the patient only received four
milligrams of morphine. This discrepancy left four milligrams of morphine unaccounted
for; Wilkin admitted at her deposition that such a discrepancy should have been
documented. Also on December 21, 2017, in an unrelated incident, Wilkin pulled a
10-milligram syringe of morphine and electronically confirmed she gave a patient four
milligrams and discarded the remaining six milligrams. In her medication administration
record, however, Wilkin indicated that she only gave the patient two milligrams, leaving
two milligrams of morphine unaccounted for. Again, at her deposition, Wilkin admitted
this discrepancy should have been documented.
             Finally, on December 22, 2017, Wilkin pulled a 10-milligram morphine
syringe from the medication dispensing machine and electronically confirmed that she
gave a patient four milligrams and discarded the remaining six milligrams. Wilkin,
however, indicated in her medication administration record that the patient received only
two milligrams of morphine, again leaving two milligrams of morphine unaccounted for;
Wilkin admitted at her deposition that such a discrepancy should have been documented.

                                            8
              Wilkin testified in her deposition that she occasionally disposed of unused
drugs (also referred to as “wasting”) by herself, notwithstanding the Hospital’s policy
requiring a witness to be present when unused drugs are wasted. She also testified
“[t]here may have been times I forgot to document drugs. All kinds of drugs. Not just
narcotics.”
                                            III.
FOLLOWING FURTHER COMMUNICATIONS AND MEETINGS, WILKIN’S EMPLOYMENT
                   IS TERMINATED IN JANUARY 2018
              Poudrier decided to terminate Wilkin’s employment in late December 2017
on the grounds Wilkin had repeatedly failed to accurately document her handling and
administration of controlled substances and because of her ongoing chronic attendance
issues. On January 5, 2018, Poudrier called Wilkin and told her that she needed to attend
an employment termination meeting with human resources on January 8, 2018. During
that telephone conversation, Wilkin told Poudrier that she was requesting a reasonable
accommodation in the form of a medical leave of absence. Because Wilkin requested a
reasonable accommodation, Poudrier and others determined that Wilkin would not be
immediately discharged. Instead, it was decided Wilkin would be suspended for one
week following the scheduled January 8 meeting for the stated purpose of meeting with
Wilkin, considering her request, and conducting a further review and investigation of the
controlled substance documentation issues.
              Wilkin testified that at the meeting, she was asked to explain some of the
undocumented medications. Wilkin thereafter sent an e-mail to Poudrier in which she
stated, “I will be much more diligent about my charting and waste and work with the
physicians to get orders in immediately, as I know patient safety is the priority, if given
the opportunity.”
              Poudrier ultimately decided to terminate Wilkin’s employment based on
her controlled substance documentation discrepancies and her chronic attendance issues.


                                              9
Poudrier concluded that, like her controlled substance documentation issues, Wilkin’s
failure to improve her persistent attendance issues jeopardized patient safety and
ultimately formed an additional legitimate, nondiscriminatory reason for her discharge.
              On January 16, 2018, Poudrier attended another meeting with Wilkin and
Gilbert. At the meeting, Poudrier provided Wilkin with a written notice that she was
being discharged because of her drug documentation violations and attendance issues.
              Based on Poudrier’s investigation findings, on January 16, 2018, the
Hospital filed a complaint with the Board of Registered Nursing to notify the Board of
the issues surrounding the documentation of Wilkin’s handling and administration of
controlled substances.
              At her deposition, Wilkin testified that at least two other employees in her
department previously had been discharged because of drug diversion or issues involving
medication.


                               PROCEDURAL HISTORY
                                              I.
                                     THE COMPLAINT
                                                              4
              Wilkin filed a complaint against the Hospital alleging (1) disability
discrimination (§ 12940, subd. (a)); (2) retaliation (§ 12940, subd. (h)); (3) failure to
maintain an environment free from discrimination; (4) failure to offer reasonable
accommodation (§ 12940, subds. (m), (n)); (5) failure to engage in interactive process
(§ 12940, subd. (n)); (6) violation of CFRA (§ 12945) and FMLA; (7) retaliation in

4
  Poudrier was also named as a defendant in the complaint. Wilkin alleged a claim for
intentional infliction of emotional distress against the Hospital and Poudrier, and a
defamation claim against Poudrier only. The trial court’s order granting summary
judgment resolved those two claims in favor of both defendants. In her opening brief,
Wilkin states she does not challenge the trial court’s ruling as to either of those claims on
appeal. We therefore do not address those claims further in this opinion.

                                              10
violation of CFRA; (8) wrongful termination in violation of public policy (violation of
FEHA, CFRA, and FMLA and/or the California Constitution); and (9) retaliation for
using accrued sick leave in violation of Labor Code sections 233 and 234, and section
246.5 of the Healthy Workplaces, Healthy Family Act of 2014 (Lab. Code, § 245 et seq.).
                                            II.
                        THE MOTION FOR SUMMARY JUDGMENT
              The Hospital filed a motion for summary judgment or, in the alternative, for
summary adjudication of issues on the ground each of Wilkin’s claims failed as a matter
of law. The Hospital argued that the claims for disability discrimination, retaliation in
violation of FEHA, violation of the CFRA, retaliation in violation of the CFRA, wrongful
termination in violation of public policy, and retaliation for using accrued sick leave each
failed because Wilkin was “discharged for legitimate, nondiscriminatory reasons and
there [was] no evidence of pretext.”
              The Hospital also argued the failure to prevent discrimination claim failed
because Wilkin was never subjected to discrimination during her employment at the
Hospital. The Hospital further argued the failure to reasonably accommodate a disability
claim and the claim for failure to engage in the interactive process each failed because
Wilkin “had already engaged in the misconduct that formed the basis of her legitimate,
nondiscriminatory discharge before she requested a reasonable accommodation on the
eve of her termination meeting.”
              In support of the motion, the Hospital produced, inter alia, excerpts from
Wilkin’s deposition testimony and from her responses to discovery requests; Poudrier’s
and Smorzewski’s declarations; copies of the Hospital’s policies regarding attendance
and the handling and monitoring of controlled substances; the Hospital’s records showing
discrepancies in Wilkin’s controlled substance documentation; Poudrier’s performance
notes for Wilkin; Wilkin’s written disciplinary notices; Poudrier’s November 14, 2017
e-mail to Smorzewski regarding concerns about Wilkin’s documentation issues; and

                                             11
Wilkin’s January 9, 2018 e-mail to Poudrier stating that if given the chance, she would be
more diligent about documentation issues.
              Wilkin filed written opposition to the motion in support of which she
submitted excerpts from her own deposition as well as from the depositions of Poudrier,
Clement, Gilbert, Main Pavilion Assistant Director Susan McCall, Dr. Mikko Helenius,
and pharmacist Theresa Beauclair. Wilkin does not contend she was unable to complete
discovery before opposing the motion for summary judgment and did not seek a
continuance of the hearing on the motion.
                                             III.
          THE TRIAL COURT GRANTS THE MOTION FOR SUMMARY JUDGMENT
              At the hearing on the motion, the trial court repeatedly asked Wilkin’s
counsel to show the court where in the record there was evidence that the Hospital’s
reasons for terminating Wilkin’s employment were fabricated or pretextual. The trial
court granted the motion for summary judgment and explained: “It is plaintiff’s burden
to provide substantial evidence that the stated reasons for the adverse action were untrue
or were pretextual. Beyond that here, I don’t believe the plaintiff has met that burden.
But I also do not believe that plaintiff has provided evidence that the hospital acted with a
discriminatory animus that a reasonable trier of fact could conclude was intentional
discrimination.
              “With respect to the retaliation claims which are connected to the
discrimination claims, I think plaintiff has again failed to offer evidence that the stated
reasons for her termination were untrue or pretextual, or that the hospital had a retaliatory
intent.
              “Then with respect to the cause of action on failure to maintain an
environment free from discrimination, I’ll find that that also fails.
              “With respect to the reasonable accommodations, plaintiff did not request
accommodations until . . . January 4th, 2018, in advance of the termination meeting,

                                             12
which was a few days later. And I do think that the—I think it’s the Alamillo[ v. BNSF
Ry. Co. (9th Cir. 2017) 869 F.3d 916] case applies here with respect to that. That the
employer is not required to rescind their decision with regard to termination because the
plaintiff has at that point requested accommodations.”
              The trial court also ruled on all of the parties’ evidentiary objections;
neither party challenges any of the trial court’s evidentiary rulings on appeal. The trial
court later signed a 12-page order granting the motion for summary judgment. Wilkin
filed a notice of appeal.


                                    APPEALABILITY
              Although Wilkin’s notice of appeal states Wilkin appeals from the
judgment entered after the trial court granted defendants’ motion for summary judgment,
our record, including the register of actions contained in the clerk’s transcript, does not
reflect that a judgment was entered following the trial court’s order.
              The final paragraph on page 11 of the trial court’s signed 12-page order
granting summary judgment in this case states: “THEREFORE, IT IS HEREBY
ORDERED that Defendants’ Motion for Summary Judgment, or in the alternative, for
Summary Adjudication of Issues is hereby GRANTED, and that Defendants are hereby
dismissed from the action with prejudice. The parties will jointly submit a proposed form
of judgment (or, if they cannot agree, separate proposed forms of judgment) within
5 court days of this Order.” The parties did not thereafter submit a joint proposed
judgment or separate proposed judgments. In the Clerk’s Transcript, the document
following the trial court’s signed order is a “notice of entry of judgment” form which
solely refers to and attaches a copy of the signed order.
              No party has raised appealability as an issue, but instead all have construed
the trial court’s signed order as an appealable judgment.



                                             13
              An order granting summary judgment is not an appealable order. (Levy v.
Skywalker Sound (2003) 108 Cal.App.4th 753, 761-762, fn. 7.) An appeal must be taken
from a judgment entered based on an order granting summary judgment. (Ibid.) As
discussed ante, no judgment appears in our record. The Hospital, however, has not
moved to dismiss this appeal and, as discussed ante, has construed the order granting
summary judgment as an appealable judgment.
              In the interests of justice and to avoid delay, particularly considering the
impacts the COVID-19 pandemic has had on court operations, we exercise our discretion
and construe the order granting summary judgment as incorporating an appealable
judgment, and the notice of appeal as appealing from such judgment.


                                      DISCUSSION
                                             I.
          STANDARD OF REVIEW AND THE BURDEN-SHIFTING STANDARD OF
                          DISCRIMINATION CLAIMS
              “‘On review of an order granting or denying summary judgment, we
examine the facts presented to the trial court and determine their effect as a matter of
law.’ [Citation.] We review the entire record, ‘considering all the evidence set forth in
the moving and opposition papers except that to which objections have been made and
sustained.’ [Citation.] Evidence presented in opposition to summary judgment is
liberally construed, with any doubts about the evidence resolved in favor of the party
opposing the motion. [Citation.] [¶] Summary judgment is appropriate only ‘where no
triable issue of material fact exists and the moving party is entitled to judgment as a
matter of law.’ [Citation.] A defendant seeking summary judgment must show that the
plaintiff cannot establish at least one element of the cause of action.” (Regents of
University of California v. Superior Court (2018) 4 Cal.5th 607, 618 (Regents).)




                                             14
              As another panel of this court has explained: “California uses the three-
stage burden-shifting test established by the United States Supreme Court for trying
claims of discrimination based on a theory of disparate treatment. (Guz [v. Betchel
National, Inc. (2000)] 24 Cal.4th 317, 354 [(Guz)]; see McDonnell Douglas Corp. v.
Green (1973) 411 U.S. 792 (McDonnell Douglas).) ‘This so-called McDonnell Douglas
test reflects the principle that direct evidence of intentional discrimination is rare, and that
such claims must usually be proved circumstantially. Thus, by successive steps of
increasingly narrow focus, the test allows discrimination to be inferred from facts that
create a reasonable likelihood of bias and are not satisfactorily explained.’ [Citation.]
              “Under the McDonnell Douglas test, the plaintiff has the initial burden of
establishing a prima facie case of discrimination. [Citation.] To meet this burden, the
plaintiff must, at a minimum, show the employer took actions from which, if
unexplained, it can be inferred that it is more likely than not that such actions were based
on a prohibited discriminatory criterion. [Citation.] A prima facie case generally means
the plaintiff must provide evidence that (1) the plaintiff was a member of a protected
class, (2) the plaintiff was qualified for the position he or she sought or was performing
competently in the position held, (3) the plaintiff suffered an adverse employment action,
such as termination, demotion, or denial of an available job, and (4) some other
circumstance suggests a discriminatory motive. [Citation.]
              “If the plaintiff establishes a prima facie case, then a presumption of
discrimination arises, and the burden shifts to the employer to rebut the presumption by
producing admissible evidence sufficient to raise a genuine issue of material fact the
employer took its actions for a legitimate, nondiscriminatory reason. [Citation.] If the
employer meets that burden, the presumption of discrimination disappears, and the
plaintiff must challenge the employer’s proffered reasons as pretexts for discrimination or
offer other evidence of a discriminatory motive.” (Scotch v. Art Institute of California
(2009) 173 Cal.App.4th 986, 1004 (Scotch).)

                                              15
              In Scotch, supra, 173 Cal.App.4th at pages 1004-1005, a panel of this court
addressed the application of the McDonnell Douglas test in the context of a motion for
summary judgment: “As Guz explains, several decisions suggest that when an employee
opposes an employer’s motion for summary judgment of a discrimination claim, the
employer must make the initial showing of no merit and the McDonnell Douglas burdens
are reversed. [Citation.] Other decisions suggest the plaintiff can survive the employer’s
summary judgment motion merely by presenting, at the outset, evidence satisfying the
prima facie elements of McDonnell Douglas. [Citation.] Guz did not resolve the issue
because the defendant in that case proceeded to the second step of the McDonnell
Douglas test and produced admissible evidence sufficient to raise a genuine issue of
material fact that its actions were taken for a legitimate, nondiscriminatory reason.
[Citation.]
              “In Kelly [v. Stamps.com Inc. (2005)] 135 Cal.App.4th 1088, the court
explained the Guz standard in light of the California Supreme Court’s decision in Aguilar
v. Atlantic Richfield Co. (2001) 25 Cal.4th 826: ‘A defendant employer’s motion for
summary judgment slightly modifies the order of these [McDonnell Douglas] showings.
If, as here, the motion for summary judgment relies in whole or in part on a showing of
nondiscriminatory reasons for the discharge, the employer satisfies its burden as moving
party if it presents evidence of such nondiscriminatory reasons that would permit a trier
of fact to find, more likely than not, that they were the basis for the termination.
[Citations.] To defeat the motion, the employee then must adduce or point to evidence
raising a triable issue, that would permit a trier of fact to find by a preponderance that
intentional discrimination occurred. [Citations.] In determining whether these burdens
were met, we must view the evidence in the light most favorable to plaintiff, as the
nonmoving party, liberally construing her evidence while strictly scrutinizing
defendant’s.’” In Scotch, supra, 173 Cal.App.4th at page 1005, we agreed with and
applied the standard set forth in Kelly v. Stamps.com Inc. (2005) 135 Cal.App.4th 1088,

                                              16
in affirming summary judgment in favor of an employer as to a disability discrimination
claim alleged under FEHA.
              The Sixth Appellate District in Serri v. Santa Clara University (2014) 226
Cal.App.4th 830, 860-862 applied the same burden-shifting standard in the context of a
motion for summary judgment as that applied in Kelly v. Stamps.com Inc. and Scotch and
which we apply in the instant case. (See Choochagi v. Barracuda Networks, Inc. (2020)
60 Cal.App.5th 444, 457-458.)
                                             II.
                       THE DISABILITY DISCRIMINATION CLAIM
              In the first cause of action, Wilkin alleged disability discrimination in
violation of section 12940, subdivision (a). FEHA declares it an “unlawful employment
practice” to discharge a person from employment or discriminate against the person in
the terms, conditions, or privileges of employment because of, inter alia, the person’s
disability. (§ 12940, subd. (a).) In the complaint, Wilkin alleged the Hospital engaged in
disability discrimination by terminating her employment.
                                             A.
  The Hospital Carried Its Initial Burden of Presenting Evidence of Nondiscriminatory
                   Reasons for Terminating Wilkin’s Employment.
              In moving for summary judgment, the Hospital produced evidence that
Wilkin’s employment was terminated because she repeatedly failed to properly document
the administration of patient medication and the discarding of unused medication in
violation of the Hospital’s policy and because of her chronic absenteeism over the course
of the prior 14 months. Specifically, the Hospital produced evidence showing it began to
investigate Wilkin’s drug administration and documentation issues in November 2017 in
response to a concern brought to Poudrier’s attention that one of Wilkin’s patients
received a drug without supporting documentation. The investigation not only confirmed
Wilkin failed to properly document that medication, but also led to the discovery that


                                             17
Wilkin had failed to accurately document her administration and handling of drugs on
several other occasions during the time period of July through December 2017.
              At her deposition, Wilkin admitted that she had failed to comply with the
Hospital’s drug handling policy and acknowledged she had documented that she had
administered a drug to a patient nearly an hour before she retrieved the drug from the
medication dispensing machine. In response to questions about the discrepancies, Wilkin
admitted there were issues with her charting and disposing of drugs and she told her
supervisor that she needed to “‘be much more diligent about [her] charting and
waste . . . as [she] know[s] patient safety is the priority.’”
              The Hospital also produced evidence of Wilkin’s long history of attendance
problems which included written disciplinary notices issued in November 2016,
December 2016, and February 2017, meetings in September and November to discuss her
ongoing attendance issues, and many warnings over the course of a year that if she failed
to improve her attendance, her employment could be terminated.
              The Hospital, therefore, satisfied its burden of presenting sufficient
evidence of nondiscriminatory reasons for Wilkin’s employment termination to enable a
trier of fact to reasonably find, more likely than not, that they were the bases for the
termination of her employment. The burden therefore shifted to Wilkin to “‘adduce or
point to evidence raising a triable issue, that would permit a trier of fact to find by a
preponderance that intentional discrimination occurred.’” (Scotch, supra, 173
Cal.App.4th at p. 1005.)
                                               B.
                      Wilkin Did Not Present Any Evidence of Pretext
              Our review of the record shows Wilkin failed to present any evidence that
the Hospital’s stated reasons for terminating her employment were “‘either false or




                                               18
           [5]
pretextual, or evidence that the [Hospital] acted with discriminatory animus, or
evidence of each which would permit a reasonable trier of fact to conclude the employer
intentionally discriminated.’” (Faust v. California Portland Cement Co. (2007) 150
Cal.App.4th 864, 886.) It is undisputed Wilkin had attendance issues unrelated to any
disability or health condition and that she violated the Hospital’s policy regarding the
documentation and handling of patient medication. Wilkin argues, however, that the
evidence she produced in opposition to the motion for summary judgment raised triable
issues of fact as to whether the Hospital’s asserted reasons for its decision were pretext
for discrimination.
                 First, Wilkin argues the record shows that she had complained that Kronos,
the Hospital’s timekeeping system, was unreliable in accurately keeping track of time
clock punches, sometimes her absences were misclassified as unexcused because a
coworker would fail to designate the absence as FMLA leave when Wilkin would call in
to report an absence, and in November 2017 she was improperly placed on suspension
due to a mistake in failing to credit her with leave for being a victim of crime in August
and September 2017. The record shows, and Wilkin does not dispute, however, that the
Hospital’s mistakes in designating certain of Wilkin’s absences as FMLA leave were
corrected. Wilkin does not cite to a single absence that should have been designated
FMLA leave but was not as of the time of her discharge. It is undisputed the Hospital
never denied Wilkin any requested FMLA leave.
5
  “‘Many courts have used the term “pretext” in describing the employee’s burden of
persuading the court that the employer’s proffered explanation is unworthy of belief.
[Citations.] The United States Supreme Court has explained that “pretext” refers to “but
for” causation. [Citation.] The employee need not show “he would have in any event
been rejected or discharged solely on the basis of his [protected status], without regard to
the alleged deficiencies . . . .” [Citation.] In other words, “[w]hile a complainant need
not prove that [discriminatory] animus was the sole motivation behind the challenged
action, he must prove by a preponderance of the evidence that there was a ‘causal
connection’ between the employee’s protected status and the adverse employment
decision.”’” (Scotch, supra, 173 Cal.App.4th at p. 1007.)

                                              19
              Furthermore, shortly after she was suspended due to a mistake in counting
her crime victim leave against her, that mistake was corrected, and her suspension was
rescinded. Wilkin’s evidence, which we accept as true in our review, simply shows the
Hospital made mistakes in timekeeping and those mistakes were corrected. Nothing
suggests intentional fabrication. This evidence, therefore, in and of itself, does not show
discriminatory animus or pretext. (See Wills v. Superior Court (2011) 195 Cal.App.4th
143, 160 [“‘The [employee] cannot simply show that the employer’s decision was wrong
or mistaken, since the factual dispute at issue is whether discriminatory animus motivated
the employer, not whether the employer is wise, shrewd, prudent, or competent’”];
Hersant v. Department of Social Services (1997) 57 Cal.App.4th 997, 1005 [honest, but
mistaken belief that grounds for discharge exist precludes finding of discrimination].)
              Second, Wilkin argued that an e-mail Poudrier sent to Smorzewski on
October 27, 2017, contained evidence of pretext. That e-mail stated:
              “See text below that Kim [Wilkin] just sent Julie [Clement]. We confirmed
with the charge nurse that Kim said it was a sick leave. I believe Julie told Kim [¶] [t]hat
she needs to notify her first before calling in if it was a FMLA day which she did not. [¶]
Either way we go I am going to need to hire someone because she indicated she will not
be returning for a while. Let’s talk Monday on a plan.
              “Hi Julie. I’m calling in fmla today. My md said there was no end date. If
it stated so it was an error. However she is filling a new one out and will fax to carol
today or by Monday. I’m trying to get in to see markensun today. I might be out for a
while. Hope not let you know. [¶] Have A Wonderful Day.”
              At her deposition, Poudrier explained her reference to a “plan” in her e-mail
was to ensure the department would be properly staffed by hiring a temporary “traveler”
nurse to replace Wilkin while she was out on leave for an indefinite period.
              Wilkin’s contention that Poudrier’s reference to forming a “plan” in her
e-mail showed pretext is without merit. Wilkin does not challenge Poudrier’s statements

                                             20
that the e-mail was prompted by Wilkin having just informed the Hospital that she was
then out on FMLA leave with “no end date” and that she “might be out for a while.”
Nothing in the subject e-mail reflects discriminatory animus or pretext for discrimination.
              Third, Wilkin contends she produced evidence of pretext by showing that
Poudrier deviated from her practice of counseling employees regarding medication
documentation issues before terminating their employment when she failed to do so with
Wilkin. Wilkin, however, testified at her deposition that she remembered that in
November 2017, Poudrier discussed with her the issue of Wilkin’s improper
documentation of Narcan that had triggered Poudrier’s investigation into Wilkin’s
medication documentation issues. Wilkin testified as follows:
              “Q. Did Ms. Poudrier counsel you regarding the documentation that it
doesn’t support the criteria for Narcan?
              “A. She told me that, yes, somebody had—somebody had contacted her, I
believe, regarding the documentation regarding the reason for the Narcan. And at that
point, you know, I told her I probably should have gone through my student’s notes more
thoroughly.
              “Q. So there was an issue with documentation?
              “A. There might have been. I don’t know. I don’t remember at this time.”
              As Wilkin’s testimony directly undercuts her argument that she was never
counseled about medication documentation problems before she was discharged, we do
not consider that argument further.
              Fourth, Wilkin contends evidence of her January 5, 2018 telephone
conversation with Poudrier showed the Hospital’s discriminatory intent against her. In
her declaration, Wilkin stated that on December 24, 2017, she called in sick because she
had a flu bug; she did not use FMLA time. She stated that on January 5, 2018, Poudrier
called her and told her that her employment was being terminated because she designated
that absence as FMLA leave time, but she did not have any FMLA leave hours left.

                                            21
Wilkin stated she told Poudrier that she had called in sick and did not use FMLA time to
account for her absence on December 24.
              Wilkin argues in her opening brief “[t]he implausible nature of [the
Hospital’s] reliance on Wilkin’s supposed (but nonexistent) ‘attendance issues’ in
terminating her employment is further revealed by [the Hospital]’s abrupt change in its
reason for firing Plaintiff while that termination was occurring. The evidence shows that
even the offense for which Wilkin was initially told she was being terminated (i.e., using
FMLA hours when she had none left) did not actually occur—and Poudrier—upon
learning this inconvenient fact while in the process of firing Wilkin—promptly switched
tracks a week later and told Plaintiff that the real reason for her termination was supposed
deficiencies in her ‘controlled substances’ documentation.” (Italics and underlining
omitted.)
              We accept Wilkin’s account of the January 5, 2018 conversation with
Poudrier as true for purposes of our review. That account, however, does not reflect
anything other than Poudrier’s mistaken belief that Wilkin’s December 24 absence was
unexcused. Wilkin’s attendance violations and medication documentation issues were
already well-investigated by the time of that conversation. The record does not support
the inference that the Hospital “promptly switched tracks” as to the reasons for
discharging Wilkin by the time of the employment termination meeting set for January 8.
              Finally, to the extent Wilkin suggests that an inference of the Hospital’s
discriminatory intent against Wilkin is supported simply because of the fact Wilkin had
                                                            6
previously taken intermittent FMLA leave is without merit. As pointed out by the trial
court, Wilkin must produce some evidence showing the Hospital’s reasons for

6
  At the hearing on the motion, the trial court asked, “Where is the discrimination?”
Wilkin’s counsel responded: “Because when she kept taking leave and they were tired of
her taking leave. And Ms. Poudrier sends an e-mail when Ms. Wilkin is out on leave
saying, ‘We need to form a plan.’” As discussed ante, given its context, this e-mail does
not show discriminatory animus or pretext.

                                            22
terminating her employment were fabricated or pretextual. Wilkin cites no evidence that
links any of her attendance violations, which include missed punches and the failure to
report to work on time, to any disability or protected leave. She does not cite evidence
linking the investigation into her undisputed problems with medication handling and
documentation to any disability or protected leave.
              In sum, accepting Wilkin’s evidence, there is no disputed issue of material
fact. The trial court properly granted summary judgment in favor of the Hospital.
                                            III.
                               THE RETALIATION CLAIMS
              In the second cause of action, Wilkin alleged retaliation in violation of
FEHA, section 12940, subdivision (h). To establish a prima facie case of retaliation
under FEHA, a plaintiff must show “(1) he or she engaged in a ‘protected activity,’ (2)
the employer subjected the employee to an adverse employment action, and (3) a causal
link existed between the protected activity and the employer’s action.” (Yanowitz v.
L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042.)
              In the ninth cause of action, Wilkin alleged retaliation for using accrued
                                                            7
sick leave in violation of Labor Code sections 233 and 234 and the Healthy Workplaces,
Healthy Family Act of 2014 (Lab. Code, § 245 et seq.). Labor Code section 246.5,
subdivision (c)(1) provides in part: “An employer shall not deny an employee the right to
use accrued sick days, discharge, threaten to discharge, demote, suspend, or in any
manner discriminate against an employee for using accrued sick days.”


7
  Labor Code section 233 provides in relevant part: “An employer shall not deny an
employee the right to use sick leave or discharge, threaten to discharge, demote, suspend,
or in any manner discriminate against an employee for using, or attempting to exercise
the right to use, sick leave to attend to an illness.” Labor Code section 234 provides in
relevant part: “An employer absence control policy that counts sick leave taken pursuant
to Section 233 as an absence that may lead to or result in discipline, discharge, demotion,
or suspension is a per se violation of Section 233.”

                                            23
              In summary judgment proceedings, a FEHA retaliation claim is treated the
same as a FEHA discrimination claim: Where “‘“the employer presents admissible
evidence either that one or more of [the employee’s] prima facie elements is lacking, or
that the adverse employment action was based on legitimate, nondiscriminatory [or
nonretaliatory] factors, the employer will be entitled to summary judgment unless the
[employee] produces admissible evidence which raises a triable issue of fact material to
the [employer’s] showing.”’” (Arteaga v. Brink’s, Inc. (2008) 163 Cal.App.4th 327, 344,
italics omitted.)
              The trial court granted summary judgment as to both the FEHA retaliation
claim and the Labor Code sick leave retaliation claim on the same grounds it granted
summary judgment as to the disability discrimination claim—Wilkin failed to show the
Hospital’s decision to discipline and terminate her employment was the result of
retaliation, and failed to show the Hospital’s legitimate, non-retaliatory reasons for her
discharge were used as a pretext.
              Accepting Wilkin’s evidence, there is no disputed issue of material fact.
Summary judgment as to the retaliation claims was therefore properly granted.
                                             IV.
      CLAIMS FOR UNLAWFUL DENIAL OF REASONABLE ACCOMMODATION FOR
      DISABILITY AND FOR FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

              FEHA imposes on the employer the obligation to make reasonable
accommodations: “It is an unlawful employment practice, unless based upon a bona fide
occupational qualification, or, except where based upon applicable security regulations
established by the United States or the State of California: [¶] . . . [¶] (m)(1) For an
employer or other entity covered by this part to fail to make reasonable accommodation
for the known physical or mental disability of an applicant or employee.” (§ 12940,
subd. (m)(1).)



                                              24
              FEHA also makes it unlawful for an employer “to fail to engage in a
timely, good faith, interactive process with the employee or applicant to determine
effective reasonable accommodations, if any, in response to a request for reasonable
accommodation by an employee or applicant with a known physical or mental disability
or known medical condition.” (§ 12940, subd. (n).) Section 12940, subdivision (n)
imposes separate duties on the employer to engage in the “interactive process” and to
make “reasonable accommodations.”
              In her fourth cause of action, Wilkin claimed the Hospital unlawfully
denied her a reasonable accommodation for her disability when she requested a medical
leave of absence on January 4, 2018. Wilkin stated in her declaration filed in opposition
to the motion for summary judgment: “On January 4, 2018, the day before Diana
Poudrier called me to schedule the January 8, 2018, termination meeting, I repeatedly
attempted to file a request for a personal leave of absence.” At her deposition, Wilkin
had explained that she had had a medical procedure performed on December 27 and had
not been feeling well and that on January 1 she “‘called in FMLA’” but could not get a
hold of anyone regarding medical leave because it was a holiday. On January 3, she
called in and spoke with the night shift charge nurse and told her she was going to go out
on medical leave and that she would call Clement the following day. Wilkin testified that
she tried to get a hold of Clement and others on January 4 but could only leave word that
she needed to speak with someone.
              Wilkin’s fifth cause of action for failure to engage in the interactive process
is based on the allegations the Hospital failed to engage in a timely, good faith,
interactive process with Wilkin to determine an effective accommodation after she
requested a medical leave of absence in early January 2018. The trial court granted
summary judgment as to the fourth and fifth causes of action on the ground Wilkin had
already engaged in the misconduct that formed the basis of her legitimate,



                                             25
non-discriminatory, and non-retaliatory discharge before she requested a reasonable
accommodation on January 4, 2018.
              The accommodation Wilkin proposed in January 2018, that she be placed
on a medical leave of absence instead of being discharged for violation of the Hospital’s
policies, does not qualify as a reasonable accommodation under California law. (See
Alamillo v. BNSF Ry. Co. (9th Cir. 2017) 869 F.3d 916, 922; EEOC, Enforcement
Guidance: Reasonable Accommodation and Undue Hardship Under the Americans with
Disabilities Act (EEOC ADA Enforcement Guidance), available at 2002 WL 31994335,
at *25 [“Since reasonable accommodation is always prospective, an employer is not
required to excuse past misconduct even if it is the result of the individual’s disability”].)
Here there is no evidence the misconduct upon which Wilkin’s employment termination
was based was in any way connected to any disability. Wilkin’s reasonable
accommodation claim is therefore meritless.
              Wilkin’s interactive process claim fails for similar reasons. Wilkin
contends the Hospital failed to engage in the interactive process after her documentation
issues and attendance violations had already occurred. No reasonable accommodation
could have cured those violations at that point. Consequently, no reasonable jury could
have found in Wilkin’s favor on the interactive process claim.
                                              V.
CLAIM FOR FAILURE TO MAINTAIN AN ENVIRONMENT FREE FROM DISCRIMINATION
              In the third cause of action, Wilkin alleged the Hospital failed to provide an
environment free from discrimination in violation of FEHA. An employer cannot be
liable for failure to prevent discrimination, however, if there is no actionable
discrimination in the first place. (See Trujillo v. North County Transit Dist. (1998) 63
Cal.App.4th 280, 289 [“Employers should not be held liable to employees for failure to
take necessary steps to prevent such conduct, except where the actions took place and
were not prevented”]; Dickson v. Burke Williams, Inc. (2015) 234 Cal.App.4th 1307,

                                              26
1315.) Because we affirm summary judgment on all of Wilkin’s FEHA causes of action,
we also affirm summary judgment on the failure to provide an environment free from
discrimination cause of action.
                                            VI.
                               CFRA AND FMLA CLAIMS
              Wilkin’s sixth cause of action for violation of CFRA and/or FMLA and
seventh cause of action for retaliation in violation of CFRA were solely based on the
Hospital’s decision to terminate her employment in January 2018 instead of granting her
a further medical leave of absence that she requested earlier that month. The trial court
granted summary judgment as to those claims on the ground Wilkin failed to proffer
evidence creating a triable issue of fact as to whether the Hospital’s decision to discipline
and terminate her employment was the result of discrimination or retaliation or whether
the Hospital’s legitimate, non-discriminatory and non-retaliatory reasons for her
discharge were used as a pretext.
              Wilkin does not dispute that the Hospital’s failure to grant her request for
leave occurred after her medication documentation issues were discovered, her
attendance violations had already occurred, and the decision to terminate her employment
had been made. No reasonable jury could find in Wilkin’s favor on her violation of
CFRA and FMLA claims. Summary judgment was properly granted as to those claims.
                                            VII.
             WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
              In the eighth cause of action, Wilkin alleged the Hospital terminated her
employment in violation of public policy. “Apart from the terms of an express or implied
employment contract, an employer has no right to terminate employment for a reason that
contravenes fundamental public policy as expressed in a constitutional or statutory
provision.” (Turner v. Anheuser-Busch, Inc. (1994) 7 Cal.4th 1238, 1252.)



                                             27
              Wilkin’s wrongful termination in violation of public policy claim was
based on her claim the Hospital violated FEHA, CFRA, FMLA and/or the California
Constitution, by terminating Wilkin’s employment because of her request for family
leave under FMLA and/or retaliation for and/or in response to her requests for
accommodation under FMLA.
              For the reasons discussed ante, there are no triable issues of material fact as
to Wilkin’s FEHA, CFRA, or FMLA claims. Consequently, her claim for wrongful
termination in violation of public policy fails as a matter of law. (Hanson v. Lucky
Stores, Inc. (1999) 74 Cal.App.4th 215, 229 [because the plaintiff’s FEHA claim failed,
his wrongful termination claim also failed].)


                                     DISPOSITION
              The judgment is affirmed. Respondents shall recover costs on appeal.




                                                  FYBEL, J.

WE CONCUR:



MOORE, ACTING P. J.



ZELON, J.*

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                             28